Per curiam.

Haywood only present.
The act ordains that such bond shall have the force of a judgment, the meaning of which must be, that it shall be considered as a record so far as concerns the evidence requisite to prove it: it cannot mean that such bond shad have the force of a judgment in other respe cts, for an execution cannot issue upon it without notice, and a'hy notice it cannot issue unless the fact of his having broken the bounds be made out its evidence ; it is returned by a sworn officer, and is to partake oí the nature of a record for the put pt.se .of shunning the difficulty that would arise from requiring proof of its execution ; it may be taken at á great distance from the place into which it is returnable, and the attendance of witnesses not easily to be procured. It is like a recognizance taken and returned to court by a Justice of Peace where there is no need to prove the party’s acknowledgment.
Proof by the subscribing witness was dispensed with»